Citation Nr: 0731257	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of a remaining loan 
guaranty indebtedness in the amount of $6,708.51, to include 
the question of whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from July 1968 to July 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2001 decision by the Committee on Waivers and 
Compromises (Committee) of the RO that granted a waiver of 
recovery of a portion of a loan guaranty indebtedness in the 
amount of $6708.51, but  and denied a waiver of recovery for 
the remaining portion of the debt in the amount of $6708.51.  
The appellant filed a notice of disagreement (NOD) in 
February 2001, and the RO issued a statement of the case 
(SOC) in May 2004.  The appellant filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2004.

In August 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
is not applicable to cases involving waiver of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132 (2002).  That 
notwithstanding, the Board's review of the claims file 
reveals that additional RO action on the claim on appeal is 
warranted.

The overpayment in this case was created as a result of the 
veteran's default on a $108,450.00 home loan guaranteed by 
the VA.  The property was disposed of by a trustee's sale in 
July 1993 with proceeds less than the outstanding principal, 
interest, and foreclosure costs, and the resulting loan 
guaranty debt of $13,489.35.  In January 2001, the Committee 
waived a portion of the debt in the amount of $6,708.51 and 
denied waiver of recovery of the remaining portion of the 
debt in the amount of $6,708.51.  

However, the VA loan guaranty file, which contains the 
documentation regarding the veteran's home loan, his default 
and the subsequent sale of the property, has not been 
associated with the claims file.  This evidence is relevant 
to the consideration of whether the debt was properly created 
and of whether repayment of indebtedness would violate 
principles of equity and good conscience under § 1.965(a) and 
must be associated with the claims file and considered by the 
RO prior to further appellate consideration by the Board. 

The Board also points out that, during the August 2007 
hearing, the appellant's representative raised a question as 
to whether the debt in this case was properly created.  The 
Board notes that, when the validity of a debt is challenged, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 
1.911(c) (2007); VAOPGCPREC 6-98 (Apr. 24, 1998).  
Accordingly, the issue on appeal has been expanded to include 
this question (as reflected on the title page), and the RO 
must adjudicate the expanded issue, in the first instance.

As a final point, the Board notes that, in his June 2004 
financial status report, the veteran indicated that he was 
unemployed and had no income.  In an April 2004 statement, he 
indicated that he was working for a private company 
Afghanistan.  In light of his statement, the RO should 
request that the veteran provide an updated financial status 
report. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should locate and associate 
with the claims file the loan guaranty 
file regarding the property at issue.

2.  An up-to-date financial status report 
should be obtained from the veteran and 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of 
entitlement to waiver of recovery of a 
remaining loan guaranty indebtedness in 
the amount of $6,708.51, to include the 
question of whether the debt was properly 
created, in light of all pertinent 
evidence and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



